DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 06/29/2022 and Applicant’s request for reconsideration of application 16/600537 filed 06/29/2022.
Claims 1-12 have been examined with this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of commercial vehicle insurance risk scoring without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “An intelligent machine sensing commercial vehicle insurance risk scoring system comprising:	a cargo area temperature sensor, a cargo door lock sensor, a vehicle accelerometer, a vehicle speedometer, and a tire pressure sensor installed in a vehicle;	an engine control unit (ECU) connected to the cargo area temperature sensor, the cargo door lock sensor, the vehicle accelerometer, the vehicle speedometer, and the tire pressure sensor in the vehicle;	a vehicle on-board diagnostics (OBD) device connected to the ECU, the cargo area temperature sensor, the cargo door lock sensor, the vehicle accelerometer, the vehicle speedometer, and the tire pressure sensor, and generates an engine on or off status, vehicle speed data, acceleration and deceleration data, ambient air temperature data, and diagnostic trouble codes (DTCs) as a raw OBD data stream;	an in-vehicle intelligent machine sensing module for insurance risk factor accumulation incorporated in a vehicle electronic logging device (ELD) connected to the vehicle OBD device, wherein the in-vehicle intelligent machine sensing module for insurance risk factor accumulation accumulates and categorizes the raw OBD data stream as a property factor, a "risk zone" factor, a "time of day" factor, a fatigue  driving factor, a "miles of day" factor, a vehicle condition factor, and a driving behavior factor;	an accident-causality historical and statistical database executed on a computer server;	an intelligent machine sensing commercial vehicle insurance risk factor determination module executed on the vehicle ELD and connected to the computer server executing the accident-causality historical and statistical database to identify a plurality of insurance risk factors, to assign a numerical value for each insurance risk factor per monitored vehicle, and to determine a weighting ratio per insurance risk factor after analyzing the raw OBD data stream, the driver-specific ELD log, and accident-causality statistics from the accident- causality historical and statistical database, wherein each weighing ratio is directly proportional to a closeness of correlation between an insurance risk factor and an actual accident caused by a particular insurance risk factor;	a commercial vehicle insurance risk scoring module executed on the vehicle ELD and connected to the intelligent machine sensing commercial vehicle insurance risk factor determination module, wherein the commercial vehicle insurance risk scoring module derives a commercial  vehicle insurance risk score by multiplying the numerical value for each insurance risk factor per monitored vehicle with the weighting ratio per insurance risk factor to generate a plurality of sub-scores from all insurance risk factors, and then by adding all sub-scores and performing a statistical normalization with a min-max feature scaling to produce the commercial vehicle insurance risk score;	an ELD and OBD data transceiver connected to the vehicle ELD and the vehicle OBD device, wherein the ELD and OBD data transceiver is configured to transmit the raw OBD data stream and the driver-specific ELD log to components of the intelligent machine sensing commercial vehicle insurance risk scoring system located outside the vehicle; and	a data communication network configured to provide a wireless data information transfer among the ELD and OBD data transceiver, the accident-causality historical and statistical database, the intelligent machine sensing commercial vehicle insurance risk factor determination module, and the commercial vehicle insurance risk scoring module”. 

Those claim limits in bold are identified as claim limits directed toward the abstract idea, while those that are un-bolded are identified as additional elements.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Commercial vehicle insurance risk scoring is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data from the computer server are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. The claim limits of receiving, storing, and transmitting data from a vehicle on-board diagnostics (OBD) device are claimed and described at a high level of generality as to merely perform the functions typically performed by an OBD. The claim limit involving “a cargo area temperature sensor, a cargo door lock sensor, a vehicle accelerometer, a vehicle speedometer, and a tire pressure sensor installed in a vehicle” merely generally link the use of the judicial exception to technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor (module). The claim limits also recite the use of a processor and memory (modules), and a vehicle network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0039] [0057]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-12, these claims recite limitations that further define the same abstract idea directed toward insurance risk scoring noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward  commercial vehicle insurance risk scoring are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The claim limit involving “a cargo area temperature sensor, a cargo door lock sensor, a vehicle accelerometer, a vehicle speedometer, and a tire pressure sensor installed in a vehicle” merely generally link the use of the judicial exception to technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language. The various modules of the claims are merely programmed processors performing the abstract idea of the claims. As such, the examiner maintains the rejection. 

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-E submitted 06/29/2022 used as prior art and in the conclusion section in the office action submitted 06/29/2022.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        

09/27/2022